 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:17-cr-00167-JAD-NJK
 4
                   Plaintiff,                         ORDER
 5
            v.                                               ECF No. 46
 6
     MARQUES AVONTA BUTLER,
 7
                   Defendant.
 8
 9
10          IT IS ORDERED that the sentencing hearing currently scheduled for
11   Monday, June 15, 2020 at 9:30 a.m., be vacated and continued to August 10, 2020, at the
12   hour of 9:30 a.m.
13
            DATED this 19th day of March 2020.
14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                  3
